Citation Nr: 9926546	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-34 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psoriasis of the hands 
and feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

In his September 1995 substantive appeal, the veteran 
requested a Board hearing, as well as a personal hearing at 
the RO.  The veteran provided testimony at a personal hearing 
at the RO conducted in January 1996.  By a written statement 
submitted through his representative, dated in September 
1998, the veteran withdrew his request for a hearing before 
the Board.  The veteran has been offered the opportunity to 
submit additional evidence or argument before the Board or 
request a hearing, but has not indicated any such desire.  
The veteran has submitted a valid withdrawal of his hearing 
request.  38 C.F.R. § 20.702(e) (1998).  The Board may 
proceed with appellate review.

The Board would observe that in his substantive appeal of 
September 1995, the veteran appears to have raised additional 
issues with respect to entitlement to service connection for 
pedunculated skin colored lesions of the axilla bilaterally, 
keratin plug (sic) papules of the lateral upper arms and 
legs, acrochordons of axilla, and keratosis pilaris, in 
addition to "erythematous" of the palms and soles.  These 
issues have not been prepared for appellate review, and are 
referred back to the RO for appropriate action.  


FINDING OF FACT

The veteran has been diagnosed with psoriasis of the hands 
and feet, and his claim for service connection is supported 
by sufficient competent evidence to make the claim plausible 
and capable of substantiation.    

CONCLUSION OF LAW

The veteran's claim for service connection for psoriasis of 
the hands and feet is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
psoriasis of the hands and feet.  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  In this regard, the veteran must satisfy 
three elements.  First, there must be evidence of an 
incurrence or aggravation of an injury in service.  Second, 
there must be evidence (medical) of a current disability.  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The veteran's service medical records are negative for 
diagnosis of psoriasis of the hands and feet.  However, in 
May 1968, the records show that he was seen for a rash on his 
arms.  The report of the service separation examination is 
negative for any indication of psoriasis.  

In support of his claim, the veteran submitted copies of 
clinical treatment records dating from September 1971 through 
June 1994.  These records show that he was seen for what was 
characterized as an allergic rash in October 1971.  A letter 
dated in May 1974 from Stephen P. Stone, M.D., to Donald S. 
Miezio, M.D., states that the veteran had a problem with his 
hands and feet of three years' duration.  The letter implied 
that it was common knowledge regarding the duration of the 
veteran's skin problems, which was diagnosed as palmar and 
plantar psoriasis.  A subsequent letter dated in November 
1978 from H. H. Roenigk, Jr., M.D., to Dr. Miezio, states 
that at that time the veteran had a seven-year history of 
psoriasis of the hands and feet, and went on to discuss 
various treatment options.  The treatment records submitted 
by the veteran reflect continuous treatment for psoriasis of 
the hands and feet throughout this period.  

The veteran underwent a VA rating examination in March 1995.  
The report of that examination shows that the veteran 
indicated that he had incurred psoriasis of the hands and 
feet in service.  On examination, he was objectively shown to 
have psoriasis of the palms and soles, but the examiner 
failed to offer any opinion as to the etiology of this 
disorder.  

The veteran submitted an affidavit from his wife dated in 
December 1994 and affidavits from his father-in-law and 
mother dated in August 1995, all stating that he had problems 
with a skin disease of some sort on his left foot while he 
was in service.  In addition, the veteran appeared at a 
personal hearing in January 1996 before a Hearing Officer at 
the RO in which he testified that he had incurred his 
psoriasis of the hands and feet in the final months of his 
active duty.  He stated that he had not reported this 
disorder because it did not appear to be serious at the time, 
and because he did not want to be retained in service beyond 
his scheduled discharge date.  The veteran testified that he 
had been treated for psoriasis on the hands and feet by his 
family physician some three to four weeks following his 
discharge from service.  However, he also indicated that the 
family physician who had initially treated him had suffered a 
stroke and other problems, and was unable to provide any 
assistance or treatment records.  The veteran indicated that 
the May 1974 letter from Dr. Stone of the Mayo Clinic was the 
earliest medical evidence of record of service incurrence.  

The Board has evaluated the above discussed evidence, and 
concludes that the May 1974 and letters of May 1974 and 
November 1978, when viewed in conjunction with the veteran's 
testimony, lay affidavits from his family members, and 
current medical diagnoses of psoriasis of the hands and feet, 
provides sufficient evidence of a current disability and a 
medical nexus between the veteran's diagnosed psoriasis of 
the hands and feet and his active service.  Both letters from 
the veteran's treating physicians, which were dated long 
before he had filed any claim for service connection, 
indicate that his psoriasis of the hands and feet was 
incurred either at the end of his active service in 1971 or 
within one year of his discharge from service.  The 
affidavits from the veteran's family members corroborate his 
contentions and lend support to the statements contained in 
the 1974 and 1978 letters.  Therefore, the Board concludes 
that the veteran's claim for service connection for psoriasis 
of the hands and feet is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The veteran's claim for service connection for psoriasis of 
the hands and feet is well grounded, and his appeal with 
respect to this issue is granted to that extent only.  


REMAND

Given that the veteran has presented evidence, which, as 
discussed, establishes a well-grounded claim for service 
connection, the Board observes that VA has a further 
obligation to assist him in the development of evidence to 
support his claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra.  He has established that he has a present disability 
with his psoriasis of the hands and feet, and he has 
presented medical evidence establishing the required nexus 
between this disorder and his active service.  See generally, 
Cohen, 10 Vet. App. 128 (1997).  

As noted above, the veteran contends that he incurred 
psoriasis of the hands and feet during his final months of 
service, and that he sought treatment for this disorder some 
three to four weeks following his discharge from service.  
While the records of this treatment are unavailable, he 
provided a letter dated in May 1974 from a treating 
physician, Dr. Stone, indicating that the veteran had a 
three-year history of psoriasis of the hands and feet.  In 
addition, members of the veteran's family have submitted 
affidavits stating that he had suffered from a skin disease 
of some sort on his left foot during his active service.  

Given that the Board has determined that the May 1974 
physician's letter and a subsequent physician's letter of 
November 1978 provide competent medical evidence that service 
incurrence of a skin disorder is plausible, and of a 
plausible nexus between the veteran's currently diagnosed 
psoriasis of the hands and feet and his active duty, the 
Board finds that further development of the case is 
necessary.  To this end, the Board finds that the veteran 
should be afforded an additional rating examination to 
determine if it is at least as likely as not that his 
psoriasis of the hands and feet was incurred in service.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
private or VA medical treatment records 
pertaining to treatment for psoriasis of 
the hands and feet dated since the last 
request for such information.  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional evidence relevant to his claim 
for service connection for a skin 
disorder, and should be advised of 
alternative types of evidence which may 
be submitted to establish his skin 
condition proximate to service, such as 
pharmacy records, employment medical 
records, and the like.  

3.  The veteran should be scheduled to 
undergo a VA rating examination by the 
appropriate specialist to evaluate the 
nature and etiology of his psoriasis of 
the hands and feet.  The veteran's claims 
file should be made available to the 
examiner for review in advance of the 
scheduled examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's psoriasis of the hands 
and feet was incurred during his active 
service.  The examiner should clearly 
express the rationale upon which any 
opinion is based.  

4.  Upon completion of the requested 
development, the RO should readjudicate 
the veteran's claim for service 
connection for psoriasis of the hands and 
feet.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and 
discussion of the applicable laws and 
regulations.  He should be afforded the 
opportunity to respond before the claim 
is returned to the Board for additional 
review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  No action is required of the veteran until he is 
further notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

